Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	At claim 17 replace “the another” with –an another--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: All independent claims include the transfer of heat between a vapor compression system and a heat recovery system. A heat recovery heat exchanger is placed on a first loop of the heat recovery heat exchanger, with a first heat exchanger, and connects to the vapor compression system between the compressor and condenser. A sub-cooler of the heat recovery system connects to the vapor compression system downstream of the condenser, and is placed on a secondary fluid loop of the heat recovery system.
Clodic includes a heat recovery system in exchange with a vapor compression system, albeit at a single heat exchanger 4. Takenaka discloses using high side heat exchangers (figure 2; 2 and 4) to exchange heat with another circuit both upstream and downstream of a condenser (3). As laid out in the final rejection (dated 3/24/2022) it would be obvious to simply provide the additional high side heat exchangers between the vapor compression system and heat recovery system. However the claims now require the heat recovery heat exchanger and sub-cooler to be on distinct fluid loops of the heat recovery system. This nuance is not obvious in light of the known references.
Terada further provides for a heat recovery system (100) having first and second heat recovery fluid loops, each having a heat exchanger in exchange with a vapor compression system (at 11 and 12). However the claim requires a sub-cooler and a recovery heat exchanger upstream of the condenser. Terada provides 11 at the low pressure side of the system and is therefor distinct from the claimed invention.
No known reference, whether alone or in combination, would yield the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763